Citation Nr: 1743191	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-58 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Winston-Salem retains jurisdiction over the Veteran's appeal.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016) (defining advanced age as 75 or more years of age).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Review of the Veteran's VA treatment records reveals that he underwent a VA audiological evaluation, which reportedly included puretone audiometry testing, in September 2014.  The puretone audiometric testing results do not appear to have been associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (2016).  Additionally, while speech audiometry testing was conducted, the testing results do not indicate whether the Maryland CNC test was used.  

The speech audiometry testing results from the September 2014 VA evaluation appear to be inconsistent with Maryland CNC speech discrimination testing results obtained during an April 2015 VA examination, especially with respect to the left ear.  To this extent, and based on the fact that the April 2015 VA examination was conducted more than two years ago, the Veteran should be afforded a new VA audiological examination to accurately determine the current severity of his bilateral hearing loss.  Cf. Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA treatment records pertaining to his bilateral hearing loss claim, to specifically include the audiometric testing results from a September 2014 VA audiological evaluation.  

Additionally, determine whether speech audiometry testing conducting during the September 2014 VA evaluation used the Maryland CNC test.  

2.  Then, schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Testing to determine the current severity of hearing loss should include the use of controlled speech discrimination (Maryland CNC) testing and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


